Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 1 of 7




         EXHIBIT B
       Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 2 of 7




                                                                                                Brian Rosenthal
                                                                                                Direct: +1 212.351.2339
                                                                                                Fax: +1 212.817.9539
                                                                                                BRosenthal@gibsondunn.com




September 30, 2020


VIA ELECTRONIC MAIL


James L. Etheridge
Etheridge Law Group, PLLC
2600 E. Southlake Blvd., Suite 120 / 324
Southlake, Texas 76092
Jim@EtheridgeLaw.com

Re: WSOU Investments, LLC v. Dell Techs. Inc. and EMC Corp., Case Nos. 6:20-cv-
    473, 6:20-cv-474; 6:20-cv-475; 6:20-cv-476; 6:20-cv-479; 6:20-cv-482 (W.D. Tex.)

Dear Jim:

We write on behalf of our clients, Dell Technologies Inc., Dell Inc., and EMC Corporation
(collectively, “Defendants”) regarding WSOU’s infringement allegations as to asserted U.S.
Patent Nos. 9,137,144 (the “’144 patent”); 7,212,536 (the “’536 patent”); 7,453,888 (the “’888
patent”); 7,565,435 (the “’435 patent”); 8,402,129 (the “’129 patent”); and 7,424,020 (the
“’020 patent”).

As detailed below, WSOU’s allegations with respect to these six patents are wholly without
merit and should be dismissed immediately. This is not a case in which reasonable minds
could differ. There is nothing in the accused products that even resembles the features claimed
in these six patents. No reasonable amount of investigation would have revealed otherwise.
Indeed, there is nothing in the Complaint or any of the referenced materials that suggests in
any way the existence of the claimed features. After diligently reviewing the Complaint, the
referenced materials, and further investigating the functioning of the accused products, we are
at a loss as to what could have caused WSOU to believe that there was any basis to bring a
case on these patents. 1


1
  Defendants also do not infringe any valid claims of the other patents WSOU has alleged in parallel lawsuits
and those patents will be addressed in due course. The allegations addressed herein, and in the September 25,
2020 letter regarding VMware in WSOU Investments, LLC v. Dell Techs. Inc., EMC Corp., and VMware, Inc.,
Case Nos. 6:20-cv-480; 6:20-cv-481, 6:20-cv-485; 6:20-cv-486 (W.D. Tex.), are so baseless that they should
never have been brought and need to be dismissed immediately.
                              Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 3 of 7




                      James L. Etheridge
                      September 30, 2020
                      Page 2

                      In view of the lack of any basis to bring suit, WSOU should immediately dismiss the
                      complaints in the above-referenced actions. Otherwise, Defendants will seek all available
                      remedies for being forced to defend against such baseless allegations. 2

                      ’144 patent. WSOU alleges infringement of the ’144 patent and identifies claim 1, which
                      requires “determining V mod N” and “selecting a path associated with an index equal to the
                      result, wherein N is a number of the lowest cost paths in the plurality of communication paths
                      and V is a group identifier corresponding to the group of communication traffic.” As WSOU
                      should know, the applicant distinguished the use of “V mod N” as a means of selecting the
                      path to use for transmission from the mere use of a hash function because using a hash function
                      was shown in a prior art reference. E.g., ’144 patent file history, July 17, 2014, Applicant
                      Response, 6.

                      The Complaint cites no evidence that the accused products perform “V mod N” or that “V is a
                      group identifier” for lowest cost path calculations. Instead, WSOU alleges infringement based
                      on the use of a hash function in Equal-Cost-Multi-Path (“ECMP”) to determine the path. Of
                      course, this contradicts the plain language of the “V mod N” limitation, particularly in light of
                      the Applicant’s disavowal and arguments made during prosecution.

                      Furthermore, WSOU cannot plausibly accuse Dell’s alleged use of ECMP hashing of
                      infringement because this technology predates the priority date of the ’144 patent. 3 In other
                      words, to the extent ECMP hashing meets the claims—which it does not—it would anticipate
                      the claims in any event. Dell’s products, therefore, either do not infringe or they invalidate the
                      claims. This should have been readily ascertainable in any reasonable pre-filing investigation.

                      We do not see any basis for WSOU to have alleged infringement of this patent. As such, we
                      request WSOU either dismiss the suit involving the ’144 patent or provide some explanation
                      as to the basis for its lawsuit, including an explanation of how WSOU can plausibly allege
                      infringement of functionality that predates the patent.

                      ’536 patent. WSOU alleges infringement of the ’536 patent and identifies claim 1, which
                      requires a “map providing a correspondence between each of the plurality of priorities and one
                      of the service interfaces” and “a forwarding system configured to read a priority of a data frame

                      2
                         We also note that WSOU has filed an infringement action against Dell GmbH alleging infringement of
                      EP1915839 in Germany. That case is also meritless, and demonstrates WSOU’s campaign of filing lawsuits
                      without any regard for the merit of their allegations. That case should also be withdrawn immediately.
                      3
                         See, e.g., https://www.force10networks.com/CSPortal20/KnowledgeBase/DOCUMENTATION/CLIConfig/
                      FTOS/S4810_CONFIG_8.3.10.1_01-Feb-2012.pdf?_sm_au_=iVV2PMrmq5443k2jFcVTvKQkcK8MG at 305
                      (last retrieved on Sept. 30, 2020); https://www.force10networks.com/CSPortal20/KnowledgeBase/
                      DOCUMENTATION/CLIConfig/FTOS/S4810_CONFIG_8.3.10.2_12-Apr-2012.pdf?_sm_au_=iVV2PMrmq5
                      443k2jFcVTvKQkcK8MG (last retrieved on Sept. 30, 2020).




Internal Use - Confidential
                              Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 4 of 7




                      James L. Etheridge
                      September 30, 2020
                      Page 3

                      to be forwarded onto the connection-based network by way of the first one of the ports, identify
                      a service interface which the map indicates corresponds to the read user priority and forward
                      the data frame over the channel in the connection-based network associated with the identified
                      service interface.”

                      The technology accused of infringement does nothing of the sort. WSOU’s Complaint is based
                      on the use of a “Quality of Service,” or “QoS,” whereby which each port may have its own
                      QoS policy that uses the QoS to assign an egress queue for each packet within an interface.
                      See No. 6:20-cv-474, D.I. 1 ¶ 16. The documentation WSOU relies on states that the QoS
                      affects only the choice of a queue within a single interface; it has no effect on the choice of
                      interface itself, as the claims require. PowerConnect 5548 User Guide at 646 (“The switch
                      supports eight queues for each interface.”). In other words, the technology described by the
                      Complaint uses QoS to assign a packet to a queue within an interface, but has nothing to do
                      with the choice of interface. Of course, the claim unquestionably cannot cover assigning
                      traffic different priorities within an interface because that is explicitly described by the
                      admitted prior art. See ’536 patent, 1:55-57 (“Annex H of IEEE standard 802.1D describes a
                      way to map user priorities to service queues.”). The claims, on the other hand, require using a
                      priority map to assign traffic to an interface itself, not to different queues within an interface.

                      We do not see any basis for WSOU to have alleged infringement of this patent. As such, we
                      request that WSOU either dismiss the case as to the ’536 patent or provide an adequate
                      explanation as to the basis for its lawsuit.

                      ’888 patent. WSOU alleges infringement of the ’888 patent and identifies claim 1, a method
                      claim requiring the performance of each and every step of the claimed method, including
                      “obtaining at least one backbone VLAN Identifier (ID),” “selecting a plurality of backbone
                      VLAN trunks,” and “associating each of the backbone VLAN ID with each one of the plurality
                      of backbone VLAN trunks by: . . . determining a plurality of stackable trunk ports
                      corresponding to the plurality of backbone VLAN trunks . . . and . . . associating the backbone
                      VLAN ID with each one of the plurality of stackable trunk ports.” Claim 1 also requires “the
                      selection and association of the at least one backbone VLAN ID with each one of the
                      corresponding plurality of backbone VLAN trunks is undertaken irrespective of one of an in-
                      use and a stand-by designation of each one of the plurality of backbone VLAN trunks and
                      each one of the plurality of stackable trunk ports.”

                      WSOU’s Complaint does not allege any actual performance of the aforementioned steps,
                      instead alleging only that the Accused Products “may configure a trunk port so that a
                      numbered tag is inserted in each ethernet frame to keep the traffic of different VLANs from
                      mixing.” No. 6:20-cv-00475, D.I. 1 ¶ 15. There is no allegation that such a configuration is
                      ever actually performed. Without any allegation that the Accused Products actually perform




Internal Use - Confidential
                              Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 5 of 7




                      James L. Etheridge
                      September 30, 2020
                      Page 4

                      each and every step of the claimed method, WSOU cannot plausibly state a claim for
                      infringement.

                      Moreover, the Complaint is silent on how the accused products, including “Force 10 MXL
                      switches,” could even be configured to meet these claim limitations. Id. ¶ 13. For instance,
                      the Complaint lacks any substantive allegations regarding whether the Accused Products can
                      be configured to obtain backbone VLAN Identifiers. Moreover, the Complaint further fails to
                      provide any indicia as to how the VLAN Identifiers are associated with backbone VLAN
                      trunks. WSOU fails to allege, or provide any facts to support, the requirement that the selection
                      and association of backbone VLAN IDs with backbone VLAN trunks is “undertaken
                      irrespective of one of an in-use and a stand-by designation of each one of the plurality of
                      backbone VLAN trunks and each one of the plurality of stackable trunk ports.” The only
                      allegation that even addresses an active or standby state is WSOU’s reference to the “spanning-
                      tree pvst edge-port” command.

                      A closer read of the patent itself coupled with WSOU’s allegations in the Complaint makes it
                      clear that WSOU’s infringement contention is untenable. Turning first to the patent, the
                      specification states: “trunk ports 102 are connected to the data transport trunks 108 between
                      the data switching nodes 106.” See ’888 patent at 3:53-56 (emphasis added). But the
                      Complaint itself states “[t]he ‘spanning-tree pvst edge-port’ command should only be run on
                      ports that will connect to servers or other end nodes and never on ports that will connect to
                      other switches.” See No. 6:20-cv-00475, D.I. 1 ¶ 17 (emphasis added). Plaintiff’s own
                      complaint thus establishes that the functionality it relies on cannot be applied to trunk ports,
                      as required by the claims.

                      We do not see any basis for WSOU to have alleged infringement of this patent. As such, we
                      request that WSOU either dismiss the case alleging infringement of the ’888 patent or provide
                      an adequate explanation as to the basis for its lawsuit.

                      ’435 patent. WSOU alleges infringement of the ’435 patent and identifies claim 1, a method
                      claim requiring the performance of each and every step of the claim method, including
                      “creating and configuring a plurality of Multiple Spanning Tree Instances (MSTIs) whose
                      active topology covers the topology of Virtual Local Area Networks (VLANs) being used
                      within the computer network,” “setting the Internal Port Path Cost (IPPC) of one of the ports
                      of one of said bridges within the MSTI to a high IPPC when said port is not part of the VLAN
                      member set,” and “setting the IPPC of one of the ports of one of said bridges within the MSTI
                      to a lower IPPC when said port is part of the VLAN member set.”

                      WSOU’s Complaint never alleges that these steps are ever actually performed. Instead, the
                      Complaint alleges only that the Accused Products “may be configured” in such a way.
                      No. 6:20-cv-00476, D.I. 1 ¶¶ 14, 15, 17. Without any allegation that the Accused Products




Internal Use - Confidential
                              Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 6 of 7




                      James L. Etheridge
                      September 30, 2020
                      Page 5

                      actually perform each and every step of the claimed method, WSOU cannot plausibly state a
                      claim for infringement.

                      WSOU’s failure to allege actual performance is revealing—WSOU has no basis to allege
                      infringement of this patent. WSOU should drop its lawsuit alleging infringement of this patent
                      immediately or provide an adequate explanation as to its basis for proceeding.

                      ’129 patent. WSOU alleges infringement of the ’129 patent and identifies claim 3, which
                      requires “monitoring usage of the resource in a node to determine when a rate of change of the
                      usage exceeds a first predetermined threshold” and “reporting to a management station of the
                      network when the rate of change of the usage exceeds said first predetermined threshold.” As
                      WSOU should know, the “rate of change” limitation was emphasized during prosecution as
                      the allegedly inventive aspect of the claims. See August 14, 2012 Patent Board Decision, 4.

                      The Accused Products do not monitor any “rate of change.” Given the pattern discussed thus
                      far, it is unsurprising that WSOU’s Complaint fails to allege any facts that the accused product
                      meets this limitation. Instead, WSOU points generally to “SNMP traps,” which the Complaint
                      alleges “can be configured to generate alarms if the attribute being monitored crosses a certain
                      threshold.” No. 6:20-cv-479, D.I. 1 ¶ 18. But the Complaint is completely silent regarding
                      any alerts that are based on the “rate of change” of an attribute. The SNMP functionality
                      WSOU relies on describes alerts that may be triggered when certain attributes cross certain
                      thresholds. E.g., No. 6:20-cv-479, D.I. 1 ¶ 18. This functionality is the same as the prior art
                      that was distinguished during prosecution. E.g., ’129 patent file history, May 2, 2007,
                      Applicant Response, 7.

                      Thus, the functionality identified in WSOU’s Complaint is the very functionality distinguished
                      during prosecution and, therefore, cannot form the basis of an infringement allegation. WSOU
                      should drop the case involving the ’129 patent immediately or provide an adequate explanation
                      as to its basis for proceeding.

                      ’020 patent. WSOU alleges infringement of the ’020 patent and identifies claim 6, which
                      requires that “the communication network is a bus system.” WSOU’s Complaint is completely
                      silent on this limitation. WSOU does not provide a single allegation that the claimed
                      communication network is a bus system.

                      The Complaint’s failure to allege any facts regarding infringement of this limitation is not an
                      oversight because Dell’s Edge Gateways undeniably do not meet such a limitation. The
                      documentation relied upon by the Complaint shows clearly that the Edge Gateways “connect
                      your legacy industrial systems and your new mesh networks.”                         See, e.g.,
                      https://www.dell.com/en-us/work/shop/gateways-embedded-computing/sf/edge-gateway
                      (emphasis added) (last retrieved on Sept. 30, 2020). A mesh network is not a communication




Internal Use - Confidential
                              Case 6:20-cv-00476-ADA Document 36-3 Filed 10/30/20 Page 7 of 7




                      James L. Etheridge
                      September 30, 2020
                      Page 6

                      network with a bus system, and WSOU cannot credibly claim otherwise. Elsewhere, the
                      Complaint equates the Internet with the “communication network.” No. 6:20-cv-482, D.I. 1 ¶
                      16. Again, the Internet is clearly not a “bus system.”

                      If there are some bases for WSOU to believe that this limitation is met by the Edge Gateways,
                      identify them. If not, WSOU’s lawsuit alleging infringement of the ’020 patent must be
                      dismissed immediately.

                                                                  ***

                      For the reasons stated above, WSOU should dismiss these six complaints immediately. We
                      expect that WSOU will consider Defendants’ request promptly and seriously. If WSOU
                      chooses to ignore these requests and refuses to dismiss these actions, Defendants will seek all
                      available remedies for being forced to defend against meritless allegations, including those
                      under 35 U.S.C. § 285.

                      Best,

                      /s/Brian A. Rosenthal

                      Brian A. Rosenthal




Internal Use - Confidential
